Title: To Thomas Jefferson from Frederick Winslow Hatch, 19 December 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir—
Charlottse
Dec 19th 1823—
In closing the present session of my school it gives me real pleasure to be able to inform you of the uniform good conduct of your grand sons during the year past. They have all been obedient & industrious & their progress & improvement have been such as I trust will prove highly satisfactory to you. in addition to the revision of his Greek & Latin Grammar, has read about two books in the N Testament, a part of Cicero’s Orations. Horace—The school Edition of Tacitus,  Aesops Fables, & about half of Graeca Minora. He reads with a judgment which I have seldom witness’d & never seen excell’d.—Benjamin has labor’d with all his might & with Lewis has lost no time. These boys have read & revis’d with care several books of Caesar—Phaedrus—& The Aeneid, besides the frequent revision of their Grammar &  daily exercises in Mairs Introduction. With regard both to Benjn & Lewis, I can say very conscientiously that they have fulfil’d my best expectations & wishes.—Our next session will commence the 19th Jany, when we shall introduce a course of reading, writing & Arithmetic. The Greek Grammars are expected in a few days.—With best wishes & affecte regard I am his very respectyF W Hatch